Citation Nr: 1735140	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  07-04 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for peripheral neuropathy of the right lower extremity prior to November 17, 2011, and greater than 20 percent from November 17, 2011.

2.  Entitlement to an initial rating greater than 10 percent for peripheral neuropathy of the left lower extremity prior to November 17, 2011, and greater than 20 percent from November 17, 2011.

3.  Entitlement to an initial rating greater than 30 percent for posttraumatic stress disorder (PTSD) (excluding the period from November 16, 2009, to January 1, 2010, when a temporary total rating was in effect).

4.  Entitlement to a rating greater than 20 percent for diabetes mellitus, type II (DM).

5.  Entitlement to service connection for hypertension, to include as secondary to DM, PTSD, and/or ischemic heart disease.

6.  Entitlement to service connection for sleep apnea, to include as secondary to DM and/or PTSD.

7.  Entitlement to service connection for bilateral hearing loss disability.

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to service connection for a low back disability.

10.  Entitlement to special monthly compensation (SMC) based on the loss of use of a creative organ.

11.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

12.  Entitlement to an effective date earlier than July 29, 2005, for the grant of service connection for peripheral neuropathy of the right lower extremity.

13.  Entitlement to an effective date earlier than July 29, 2005, for the grant of service connection for peripheral neuropathy of the left lower extremity.

14.  Entitlement to an effective date earlier than November 17, 2011, for the grant of service connection for peripheral neuropathy of the right upper extremity.

15.  Entitlement to an effective date earlier than November 17, 2011, for the grant of service connection for peripheral neuropathy of the left upper extremity


REPRESENTATION

Veteran represented by:	Robert Walsh, Attorney at Law



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1973 and from January 1991 to July 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) in Detroit, Michigan.  This matter was previously before the Board in November 2011 at which time the case was remanded for additional development.  The Veteran testified before the undersigned Veterans Law Judge in January 2017.  A transcript of the hearing is of record.  Despite this hearing, electronic legacy file documents show that the Agency of Original Jurisdiction (AOJ) issued letters to the Veteran in February 2017, May 2017 and August 2017 informing him that his name had been placed on the list for a Travel Board hearing and would remain on the list unless he indicated otherwise.  These letters are deemed to have been sent in error.  This is in light of the fact that the Veteran already attended a Board hearing in January 2017 with respect to the issues that are noted on the title page of this decision and in the absence of a written request from him for another hearing.  

With the exception of the issues decided below, the issues as noted on the title page are being remanded and are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a March 2006 rating decision, the RO granted service connection for peripheral neuropathy of the right and left lower extremities and assigned a 10 percent disability rating for each extremity effective July 29, 2005, which the Veteran appealed.

2.  In November 2011, the Board denied an effective date earlier than July 29, 2005, for the grant of service connection for peripheral neuropathy of the right and left lower extremities.  

3.  The Veteran did not assert a motion of clear and unmistakable error (CUE) in the November 2011 Board decision.

4.  On July 29, 2005, the Veteran informed VA in writing that he wished to file a claim for service connection for peripheral neuropathy of the bilateral upper extremities. 

5.  Entitlement arose for service connection for peripheral neuropathy of the right upper extremity after November 17, 2011, the effective date currently assigned.

6.  Entitlement arose for service connection for peripheral neuropathy of the left upper extremity after November 17, 2011, the effective date currently assigned.


CONCLUSIONS OF LAW

1.  The November 2011 Board decision is final regarding the effective date of service connection for peripheral neuropathy of the right and left lower extremities.  38 U.S.C.A. §§ 511, 7103, 7104 (West 2014); 38 C.F.R. § 20.1100 (2016).

2.  The Veteran's November 2011 claim for an earlier effective date for the grant of service connection for peripheral neuropathy of the right and left lower extremities seeks an effective date for benefits in a manner not authorized by law.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104 (a) (2016); Rudd v. Nicholson, 20 Vet. App. 296 (2006).

3.  The criteria for an earlier effective date for the grant of service connection for peripheral neuropathy of the right upper extremity are not satisfied.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

4.  The criteria for an earlier effective date for the grant of service connection for peripheral neuropathy of the left upper extremity are not satisfied.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Law and Regulations

Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110 (a) (West 2014); 38 C.F.R. § 3.400 (2016). 
With respect to the date of entitlement, the term "date entitlement arose" is not defined in the current statute or regulation.  However, it is the date when the claimant met the requirements for the benefits sought, which is determined on a "facts found" basis.  38 U.S.C.A. § 5110 (a); McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  An effective date generally can be no earlier than the "facts found." DeLisio v. Shinseki, 25 Vet. App. 45 (2011).  These "facts found" include the date the disability first manifested and the date entitlement to benefits was authorized by law and regulation.  See generally 38 C.F.R. § 3.400.  For instance, if a claimant filed a claim for benefits for a disability before he actually had the disability, the effective date for benefits can be no earlier than the date the disability first manifested.  Ellington v. Peake, 541 F.3d 1364, 1369-70 (Fed. Cir. 2008).

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  38 C.F.R. § 3.155 (a).  To determine when a claim was received, the Board must review all communications that may be construed as an application or claim.  Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992). 

Effective March 24, 2015, VA amended its regulations regarding claims.  The amendment requires claims to be filed on standard forms, eliminates constructive receipt of claims, and eliminates informal claims.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  This includes eliminating the provisions of 38 C.F.R. § 3.157 which allowed for VA reports of hospitalization or examination and other medical records which could be regarded as informal claims.  Id.  Here, the Veteran filed his claim for service connection well before March 24, 2015, so the regulations regarding informal claims are for consideration.

B.  Analysis

1.  Earlier Effective Date For Grant of Service Connection for Peripheral Neuropathy of the Right and Left Lower Extremities

In March 2006, the RO granted service connection for peripheral neuropathy of the right and left lower extremities and assigned a 10 percent rating for each extremity effective in July 2005.  The Veteran disagreed with the initial 10 percent ratings assigned and with the effective date of the grant of service connection.  He perfected an appeal to the Board.  In November 2011, the Board denied an effective date earlier than July 29, 2005, for the grant of service connection for peripheral neuropathy of the right and left lower extremities.  That decision is final.  See 38 U.S.C.A. § 511 (a), 7103, 7104(a); 38 C.F.R. § 20.1100 (providing that, with certain exceptions not applicable here, all Board decisions are final on the date stamped on the face of the decision).

In November 2011, the Veteran informed the AOJ that he was opening a formal claim for peripheral neuropathy of the lower extremities.

In the June 2012 rating decision which is the subject of this appeal, the AOJ assigned higher ratings (to 20 percent) for service-connected peripheral neuropathy of the right and left lower extremities effective November 17, 2011.  To the extent that the AOJ characterized the Veteran's appeal of this determination as entitlement to an earlier effective date for the grant of service connection for peripheral neuropathy of the right and left lower extremities, it should be noted that after a rating decision becomes final, an earlier effective date may only be established by a request for revision of that decision based on CUE.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006) (holding that VA regulations do not provide for freestanding earlier effective date claims).  Here, the Veteran did not make a request for revision based on CUE, rather, he stated that he was disagreeing with the assigned effective dates.  Furthermore, the finality of the November 2011 Board decision means that it was not subject to review by the AOJ.  See Smith v. Brown, 35 F.3d 1516, 1526 (Fed. Cir. 1994) (construction of regulation to permit review by RO of a Board decision to be avoided); Donovan v. Gober, 10 Vet. App. 404, 409 (1997) ("an RO must not be placed in the anomalous position of reviewing the decision of the [Board], a superior tribunal").

Also, to the extent that the Veteran disagrees with the assigned 20 percent ratings made effective in November 2011 for peripheral neuropathy of the right and left lower extremities, this matter is part and parcel of the initial rating determination issues that are currently on appeal, and thus does not require separate adjudications.  See Fenderson v. West, 12 Vet. App. 119, 126 (2001).

2.  Earlier Effective Date for Grant of Service Connection for Peripheral Neuropathy of the Right and Left Upper Extremities

Given the sequence of events in this case, the Board finds that an effective date earlier than November 17, 2011, for the grant of service connection for peripheral neuropathy of the right and left upper extremities is not warranted.

The AOJ determined that the Veteran first filed a claim for service connection for peripheral neuropathy of the right and left upper extremities in November 2011 when he filed a request for "opening [a] formal claim for Bilateral Neuropathy both Hands and for Bilateral Neuropathy both Feet secondary to Diabetes Mellitus Type II."  See VA Form 2138 dated November 17, 2011.  However, the Board finds that the claim actually dates back to an earlier claim that the Veteran filed on July 29, 2005.  In this regard, the Veteran requested on VA Form 21-4138 in July 2005 service connection for peripheral neuropathy secondary to his diabetes to include of the hands and right arm.  He explained that his hands would cramp up and that he was not able to straighten out the right arm.  Thus, in light of these facts, the Board finds that July 29, 2005, is the proper date of the Veteran's claim for service connection for peripheral neuropathy of the right and left upper extremities.

In terms of when entitlement arose for service connection for peripheral neuropathy of the right and left upper extremities, the record shows that the Veteran was initially diagnosed as having peripheral neuropathy of the right and left upper extremities by a VA examiner in May 2012.  This examiner noted that he was unable to find a diagnosis of peripheral neuropathy of the bilateral upper extremities in the records, but he went on to opine that it was likely that the Veteran had this condition.  He pointed out that the Veteran's reported symptoms and findings from clinical examination were consistent with the presence of peripheral neuropathy of both upper extremities.  He also reported that diabetes mellitus, type II, is a known causative factor for the development of peripheral neuropathy.  He further relayed the Veteran's report of having had peripheral neuropathy since 2008, but he said that he could not find a diagnosis on file.  The Board likewise cannot find a diagnosis of peripheral neuropathy of the bilateral upper extremities on file prior to the May 2012 VA examination.  

The Veteran's representative's has asserted that treatment records during the year prior to November 2011 show that the Veteran was treated for peripheral neuropathy of the bilateral upper extremities.  However, this is not evident in the records.  In fact, the only treatment record that reflects upper extremity complaints is a May 2007 record which shows that the Veteran complained of an aching pain in the right arm and numbness in his thumb.  That notwithstanding, neither this record nor any other record prior to May 2012 contains a diagnosis involving the right or left upper extremity.  Indeed, results of a VA peripheral nerve examination that was conducted in September 2005 reveals peripheral neuropathy of the bilateral lower extremities only.  There is no indication from this report that the Veteran had peripheral neuropathy of the upper extremities.  Moreover, VA active problem lists that are on file and dated through August 2011 do not reflect a diagnosis of peripheral neuropathy of the upper extremities.   

Having determined July 29, 2005, as the date of claim for peripheral neuropathy of the bilateral upper extremities, and May 2012 as the date that entitlement arose for this disability, the effective date for the grant of service connection can certainly be no earlier than the presently assigned date of November 17, 2011.  This is so since, as noted above, the effective date for the grant of service connection based on an original claim is the date of the receipt of claim or that entitlement arose, whichever is later.  38 C.F.R. § 3.400.  Certainly, as is indicated above, it would be illogical to award benefits on a certain date when the evidence indicates that those conditions did not develop until some later date.  Ellington v. Peake, 541 F.3d 1364, 1369-70 (Fed. Cir. 2008).

Based on the foregoing, the claim for an effective date for the grant of service connection for peripheral neuropathy of the right and left upper extremities earlier than November 17, 2011, must be denied.  As the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107 (b).


ORDER

Entitlement to an effective date earlier than July 29, 2005, for the grant of service connection for peripheral neuropathy of the right lower extremity is dismissed.  

Entitlement to an effective date earlier than July 29, 2005, for the grant of service connection for peripheral neuropathy of the left lower extremity is dismissed.  

Entitlement to an effective date earlier than November 17, 2011, for the grant of service connection for peripheral neuropathy of the right upper extremity is denied.  

Entitlement to an effective date earlier than November 17, 2011, for the grant of service connection for peripheral neuropathy of the left upper extremity is denied.  


REMAND

In the Board's prior remand of November 2011, the Board directed that the AOJ undertake additional development of the issues to include sending the Veteran notice under the Veterans Claims Assistance Act of 2000 regarding issues of entitlement to SMC and TDIU, obtaining records from the Social Security Administration, affording the Veteran new VA examinations, and adjudicating an inextricably intertwined issue of entitlement to service connection for erectile dysfunction on a secondary basis.  These directives have all been accomplished.  The Board thereafter directed that the AOJ readjudicate the issues on appeal and issue the Veteran and his representative a Supplemental Statement of the Case (SSOC).  This directive has not been accomplished.  In this regard, the only SSOC on file following the Board's November 2011 remand is a July 2016 SSOC that addresses only the issue of entitlement to service connection for erectile dysfunction on a secondary basis.

Thus, in order to ensure fulfillment of the Veteran's due process rights, this case must be remanded to the AOJ for review of the additional evidence in the first instance and to substantially comply with the Board's November 2011 remand directives.  38 C.F.R. §§ 19.37, 20.1303(c); Stegall v. West, 11 Vet. App. 268 (1998).  

Based on the foregoing, the case is REMANDED for the following action:

Readjudicate the claims on appeal as noted on the title page of this decision.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide him and his representative with a SSOC and afford them the appropriate opportunity to respond thereto.  Thereafter, the case must be returned to the Board for further appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


